 1   MARTIN L. WELSH (NV Bar #8720)
     mwelsh@lvlaw.com
 2   LAW OFFICE OF HAYES & WELSH
     199 N. Arroyo Grande Blvd., Suite 200
 3   Henderson, Nevada 89074
     Telephone: (702) 434-3444
 4   Facsimile: (702) 434-3739

 5   LEVI & KORSINSKY, LLP
     Daond J. Enright (admitted pro hac vice)
 6   1101 30th Street NW, Suite 115
     Washington, DC 20007
 7

 8   LAW OFFICE OF CHRISTOPHER J. GRAY P.C.
     Christopher J. Gray (admitted pro hac vice)
 9   360 Lexington Avenue, 14th Floor
     New York, New York 10017
10   Co-Lead Counsel for Plaintiff

11   Attorneys for Plaintiff

12                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
13

14   SIPDA REVOCABLE TRUST, by Trenton J.
     Warner, Director, on behalf of itself and all   Case No.: 2:19-cv-00428-APG-BNW
15   other similarly situated,

                         Plaintiff,                  STIPULATION AND [PROPOSED]
16                                                   ORDER REGARDING EXTENSIONS OF
     v.                                              TIME FOR:
17
     THE PARKING REIT, INC., MICHAEL V.              (1) RESPONSES BY PLAINTIFF TO THE
18                                                   DEFENDANTS’ MOTIONS TO DISMISS
     SHUSTEK, ROBERT J. AALBERTS,
     DAVID CHAVEZ, JOHN E. DAWSON,                   THE AMENDED COMPLAINT; AND
19
     SHAWN NELSON, NICHOLAS NILSEN
     and ALLEN WOLFF,                                (2) REPLY MEMORANDA BY
20                                                   DEFENDANTS
21                       Defendants.
                                                     (SECOND REQUEST)
22
                                         (Second
23

24          Plaintiff SIPDA Revocable Trust (“Plaintiff”) and Defendants The Parking REIT, Inc.,

25   Michael V. Shustek, Robert J. Aalberts, David Chavez, John E. Dawson, Shawn Nelson, Nicholas

26   Nilsen, William Wells, and Allen Wolff (collectively “Defendants”) (Plaintiff and Defendants

27   collectively as the “Parties”), by and through their counsel and subject to this Court’s approval,

28   hereby stipulate and agree as follows:
 1           WHEREAS, Plaintiff filed a First Amended Class Action Complaint (“Amended Complaint”)
 2   in the above-captioned action on October 11, 2019 (Dkt. No. 32);
 3           WHEREAS, Defendants filed their respective motions to dismiss the Amended Complaint on
 4   January 9, 2020 (Dkt. Nos. 36 & 38):
 5           WHEREAS, pursuant to prior stipulated order, Plaintiff is currently scheduled to file
 6   responses to the motions to dismiss on March 19, 2020;
 7           WHEREAS, Plaintiff and Defendants, through counsel, have conferred regarding a revised
 8   schedule for briefing;
 9           WHEREAS, the Parties agree that the following proposed stipulated revised schedule, below,
10   is agreeable to the Parties.
11           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
12   through their undersigned counsel, as follows:
13           1.      Plaintiff shall file and serve opposition papers in response to the respective motions to
14   dismiss the Amended Complaint (Dkt. Nos. 36 & 38) on or before April 3, 2020; and
15           2.      Defendants shall file and serve reply papers on or before May 5, 2020.
16

17                                     [signatures on following page(s)]
18

19

20
21

22

23

24

25

26

27

28

                                                      -2-
 1   Dated: March 13, 2020   Respectfully submitted by:

 2
                                 /s/ Martin L. Welsh
 3                           Martin L. Welsh (NV Bar #8720)
                             mwelsh@lvlaw.com
 4                           LAW OFFICE OF HAYES & WELSH
                             199 N. Arroyo Grande Blvd., Suite 200
 5                           Henderson, Nevada 89074
                             Tel:     (702) 434-3444
 6                           Fax: (702) 434-3739
 7                           Liaison Counsel for Plaintiff
                             SIPDA Revocable Trust, by Trenton J. Warner, on behalf
 8                           of itself and all others similarly situated
 9                           --and--
10                           LEVI & KORSINSKY, LLP
                             Donald J. Enright(admitted pro hac vice)
11                           1101 30th Street NW, Suite 115
                             Washington, DC 20007
12
                             --and--
13
                             LAW OFFICE OF CHRISTOPHER J. GRAY P.C.
14                           Christopher J. Gray, Esq. (admitted pro hac vice)
                             360 Lexington Avenue, 14th Floor
15                           New York, New York 10017
16                           Co-Lead Counsel for Plaintiff
                             SIPDA Revocable Trust, by Trenton J. Warner, on behalf
17                           of itself and all others similarly situated
18

19

20
21

22

23

24

25

26

27

28

                                       -3-
 1   Dated: March 13, 2020
                             SNELL & WILMER L.L.P.
 2
                                /s/ John S. Delikanakis
 3                                   by Martin L. Welsh w/permission
                             John S. Delikanakis (NV Bar #5928)
 4                           jdelikanakis@swlaw.com
                             David L. Edelbute (NV Bar #14049)
 5                           dedelbute@swlaw.com
                             3883 Howard Hughes Parkway, Suite 1100
 6                           Las Vegas, Nevada 89169
                             Telephone: (714) 540-1235
 7
                              --and--
 8
                             LATHAM & WATKINS LLP
 9                           Michele D. Johnson (admitted pro hac vice)
                             Kristin N. Murphy (admitted pro hac vice)
10                           650 Town Center Drive, 20th Floor
                             Costa Mesa, California 92626
11
                             Attorneys for Defendant MICHAEL SHUSTEK
12
                             and
13
                             LEWIS ROCA ROTHBERGER CHRISTIE LLP
14

15                             /s/ Ogonna Brown by Martin L. Welsh w/permission
                             Ogonna Brown, Esq. (NV State Bar No. 7589)
16                           Brian Blakley, Esq. (NV Bar No. 13074)
                             3993 Howard Hughes Parkway, Suite 600
17                           Las Vegas, Nevada 89169
                             Telephone: (702) 474-2622
18
                             Facsimile: (702) 949-8298
19
                             VENABLE LLP
20                           G. Stewart Webb, Jr., Esq. (admitted pro hac vice)
                             John T. Prisbe, Esq. (admitted pro hac vice)
21                           Evan T. Shea, Esq. (admitted pro hac vice)
22                           (750 East Pratt Street, Suite 900
                             Baltimore, Maryland 21202
23                           Telephone: (410) 244-7400
                             Facsimile: (410) 244-7742
24
                             Attorneys for Defendants
25                           The Parking REIT, Inc., Robert J. Aalberts, David
26                           Chavez, John E. Dawson, Shawn Nelson, Nicholas
                             Nilsen, William Wells, and Allen Wolff
27

28

                                        -4-
 1                                               ORDER
 2          IT IS SO ORDERED as follows:
 3          1.     Plaintiff shall file and serve opposition papers in response to the respective motions
 4   to dismiss the Amended Complaint (Dkt. Nos. 36 & 38) on or before April 3, 2020; and
 5          2.     Defendants shall file and serve reply papers on or before May 5, 2020.
 6          Dated: March
            DATED  this ___13,
                            day2020.
                                of March, 2020

 7

 8                                                      U.S. DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                    -5-
 1                                   CERTIFICATE OF SERVICE
 2          On March 13, 2020, I served the foregoing document on all parties appearing in this case
 3   when filing said document through the court’s PACER system with automatic e-service on all
 4   persons who have registered for e-service on PACER for this case.
 5

 6
                                                   /s/ Martin L. Welsh
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                   -6-
